Citation Nr: 9908347	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-14 958	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which increased the evaluation 
assigned the veteran's hearing loss from 0 to 10 percent.


REMAND

The veteran contends that the evaluation assigned his hearing 
loss should be increased to 100 percent to reflect more 
accurately the severity of his symptomatology.  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As the veteran in this case has claimed that his 
hearing loss has worsened, his claim is deemed well grounded.  
However, prior to adjudication of the veteran's claim, the 
Board finds that additional development is in order.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule). 38 
U.S.C.A. § 1155.  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 500, 1,000, 2,000, 3,000, and 4,000 
cycles per second.  The revised rating schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the assigned numeric 
designations to the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.87 (1998).

In February 1998, the veteran requested an increased 
evaluation in the disability percentage assigned his service-
connected hearing loss which prior to that time had been 
assigned a noncompensable evaluation.  In connection with the 
veteran's request, the RO received the VA outpatient 
treatment records for the period October 9, 1997, to January 
21, 1998, as well as the report of an April 1998 VA 
examination.  Following a review of this record, the RO 
increased the evaluation assigned the veteran's hearing loss 
to 10 percent effective from December 9, 1997, the date of an 
audiological examination afforded the veteran at the Little 
Rock VA Medical Center (VAMC).  The RO concluded that the 
results of this examination showed 80 percent discrimination 
and a decibel loss of 50 in the right ear, and 90 percent 
discrimination and a decibel loss 66 in the left ear.  
However, the audiologist on the narrative portion of this 
examination indicates the veteran's  word recognition scores 
in the right ear were good and the word recognition scores in 
the left ear were poor.  This is clearly inconsistent with 
the RO's interpretation of the December 1997 results as 
indicative of a higher percent of word discrimination in the 
left ear.  Therefore, there appears to be some discrepancy in 
the interpretation of the December 9, 1997, audiometry 
results, and from the record it is not clear as to which 
interpretation of the results is correct and whether a higher 
evaluation was in order.

Further, depending upon the interpretation of the December 
1997 results, it is not readily apparent as to whether these 
results are consistent with findings reported on VA 
examination in September 1995 and on VA examination in April 
1998.  Notably, on VA examination in September 1995, the 
average pure tone threshold in decibels for the right ear was 
50 and 66 in the left ear, with speech recognition of 96 
percent in the right ear and 88 percent in the left ear.  On 
VA examination in April 1998, the average pure tone 
threshold, in decibels, in the right ear was reported to be 
52 and 69 in the left ear.  Speech recognition was reported 
to be 88 percent, bilaterally.  The results of VA examination 
in 1995 and in 1998 would result in a noncompensable 
evaluation under the VA Rating Schedule.  See 38 C.F.R. 
§ 4.87 (1998).  Therefore, as the veteran has asserted that 
he has experienced a progressive worsening of his hearing 
loss in the last several years, and the December 1997 results 
appear to support this, the Board finds that additional 
examination is necessary when those results are considered 
with audiological examination results in 1995 and in 1988.  
Based on the foregoing, the Board finds that interpretation 
of the December 1997 results in light of the applicable 
diagnostic criteria is necessary as well as further VA 
audiological examination of the veteran.  

The Board notes further, that the veteran contends that the 
schedular criteria are inadequate to evaluate his hearing 
disability, and that therefore, he is entitled to an 
increased evaluation on an extraschedular basis.  The 
veteran's representative, in written argument submitted in 
December 1998, pointed out that the RO has not yet considered 
the veteran's claim on an extraschedular basis because 
although this regulatory provision was cited in the Statement 
of the Case, the RO did not provide reasons and bases for a 
determination under this provision.  The RO should ensure 
that any rating on remand clearly addresses this contention. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a 
comprehensive VA audiological evaluation, 
including audiometry testing in order to 
ascertain the severity of his service-
connected bilateral hearing loss.  The 
claims file and a copy of this remand 
should be made available to the examiner 
prior to the examination.  All necessary 
tests should be conducted at this time, 
and the examiner should review the 
results of any testing prior to the 
completion of reports.  The examiner 
should review the results of the December 
9, 1997, examination at the Little Rock 
VAMC and provide an interpretation of 
such results in the nomenclature of the 
VA Schedule for Rating Disabilities, 
i.e., the average pure tone threshold and 
percent of discrimination for each ear.  
After conducting the examination, and 
reviewing the claims folder, the examiner 
should, to the extent necessary, 
reconcile the most recent findings with 
the other reports on file.

2.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1998).

3.  After completion of the above 
development, the RO should readjudicate 
the issue of an increased disability 
evaluation for the veteran's service-
connected bilateral hearing loss, with 
consideration given to all of the 
evidence of record.  The RO should also 
determine whether the veteran's claim for 
an increased evaluation for hearing loss 
should be submitted to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration on an extraschedular 
evaluation under the provisions of 38 
U.S.C.A. § 3.321(b)(1).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and provided the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is 

free to submit any evidence he wishes to have considered in 
connection with his claim; however, he is not required to act 
unless he is otherwise notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


